United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Hunt, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1846
Issued: January 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2014 appellant, through her representative, filed a timely appeal from an
August 1, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that an overpayment of
$3,117.24 was created; (2) whether OWCP properly denied waiver of the overpayment; and
(3) whether OWCP properly found that the overpayment should be recovered by deducting
$300.00 from continuing compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 20, 2010 appellant, then a 58-year-old customer service supervisor, filed an
occupational disease or illness claim (Form CA-2). In a narrative statement, she indicated that
she became a supervisor in 1986 and her job included keyboard entry, filing, and writing.
Appellant noted that she underwent left thumb surgery on March 5, 2010. OWCP accepted left
trigger finger, left tendon ganglion, and left carpal tunnel syndrome.
Appellant began receiving compensation on the periodic rolls as of May 8, 2011. The
compensation payments included deductions for basic life insurance (BLI) and optional life
insurance (OLI) premiums.
On June 17, 2013 OWCP received a June 7, 2013 letter from the Office of Personnel
Management (OPM) indicating that appellant’s election as a compensationer had been no
reduction in basic life insurance coverage. This election requires the payment of additional
premiums. OPM indicated that the commencing date for these additional life insurance
premiums was March 10, 2012.
In a letter dated November 20, 2013, OWCP advised appellant of a preliminary
determination that an overpayment of $3,117.24 had been created from March 11, 2012 to
October 19, 2013.
It indicated that during this period, the additional premiums for
postretirement life insurance benefits should have been deducted in the amount of $148.44 for
each 28-day compensation period. The overpayment amount was determined by multiplying
$148.44 by 21 compensation periods. OWCP found that appellant was not at fault in creating the
overpayment. Appellant was advised to complete an OWCP-20 form and submit relevant
financial evidence with respect to waiver.
Appellant requested a prerecoupment hearing with OWCP Branch of Hearings and
Review. On December 26, 2013 she submitted an OWCP-20 and financial information
regarding expenses. A hearing was held on June 23, 2014. The hearing representative requested
that appellant submit additional financial evidence, including a federal retirement (Thrift Savings
Plan, or TSP) statement.
On August 1, 2014 OWCP received additional evidence, including a TSP statement, a
pay stub from appellant’s spouse, and a statement as to earnings. By decision dated August 1,
2014, the hearing representative finalized the preliminary overpayment of $3,117.24. He stated
he had requested additional financial evidence, but none had been received. The hearing
representative denied waiver of the overpayment and found the overpayment could be recovered
by deducting $300.00 from continuing compensation.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees Group Life Insurance (FEGLI) Program, most civilian
employees of the Federal Government are eligible to enroll in BLI and other options. Premiums
are withheld from an employee’s pay.2 These premiums are still withheld while an employee is
2

C.B., Docket No. 12-87 (issued May 23, 2012).

2

receiving disability compensation.3 A claimant may elect life insurance benefits when separated
or retired from federal employment, or after the claimant is separated from the employing
establishment as a compensationer and coverage is effective immediately.4 The default
reduction is 75 percent (no cost), but a claimant can elect no reduction (or 50 percent reduction)
and OWCP deducts the appropriate premiums from compensation payments.5 When premiums
are not withheld, an overpayment arises because OWCP must pay the full amount to OPM upon
discovery of the error.6
ANALYSIS -- ISSUE 1
In the present case, the record does establish that an overpayment was created from
March 11, 2012 to October 19, 2013. OPM advised OWCP that appellant had selected basic life
insurance benefits, at no reduction, commencing March 10, 2012. OWCP therefore must deduct
the appropriate premiums for the coverage from that date.
The record indicates that there were 21 compensation payments issue covering the period
March 11, 2012 to October 19, 2013. None of the payments included a life insurance premium
deduction. As of October 20, 2013 OWCP began deducting $148.44 from continuing
compensation. The overpayment was calculated by multiplying $148.44 by 21, resulting in
$3,117.24 as an overpayment, with no contrary evidence of record. The Board finds OWCP
properly found an overpayment of $3,117.24 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA7 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”8 Since OWCP found appellant to be without fault in the creation of the
overpayment, OWCP may only recover the overpayment if recovery would neither defeat the
purpose of FECA nor be against equity and good conscience. The guidelines for determining
whether recovery of an overpayment would defeat the purpose of FECA or would be against
equity and good conscience are set forth in sections 10.434 to 10.437 of Title 20 of the Code of
Federal Regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary “needs substantially all of his or
3

5 U.S.C. § 8707(b)(1).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.15(c)(3)
(March 2014).
5

Id. The premiums are deducted automatically in the case management system when payments are issued.

6

See P.H., Docket No. 13-642 (issued August 12, 2013).

7

5 U.S.C. § 8101 et seq.

8

Id. at § 8129(b).

3

her current income (including compensation benefits) to meet current ordinary and necessary
living expenses,” and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.9 For waiver under
the “defeat the purpose” of FECA standard, appellant must show that he needs substantially all
of his current income to meet current ordinary and necessary living expenses, and that his assets
do not exceed the resource base.10
Section 10.437 provides that recovery of an overpayment would be against equity and
good conscience if: (a) the overpaid individual would experience severe financial hardship in
attempting to repay the debt; (b) the individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.
ANALYSIS -- ISSUES 2 & 3
Appellant’s argument on appeal is that OWCP did not consider all the evidence of record.
As noted in the history of the case, on August 1, 2014 OWCP received additional financial
information. The hearing representative did not consider the evidence in the August 1, 2014
decision, as he stated that he did not receive any evidence after the June 23, 2014 hearing.
In the case of William A. Couch,11 OWCP had not reviewed evidence that had been
received by OWCP four days prior to issuance of the final decision. The Board explained that it
was critical that OWCP review all evidence submitted prior to the issuance of a final decision,
noting that the Board can review only evidence that was before OWCP at the time of the
decision and Board decisions are final as to the subject matter appealed. The case was remanded
for proper consideration of the evidence.
The principle set forth in Couch was applied to evidence received on the date of the
OWCP decision in Linda Johnson.12 Evidence received on the date of the decision must
properly be reviewed by OWCP. When relevant evidence is received on the date of a hearing
representative’s decision and was not considered by the hearing representative, the case must be
remanded to OWCP.13
In the present case, there was relevant financial evidence received on the same date
OWCP issued its decision, August 1, 2014. For example, the hearing representative specifically
requested that appellant submit evidence with respect to TSP assets, and this was among the
evidence received. As the financial evidence relates to both the waiver and recovery of the
9

OWCP procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (October 2004).
10

See Robert E. Wenholz, 38 ECAB 311 (1986).

11

41 ECAB 548 (1990).

12

45 ECAB 439 (1994).

13

See E.Z., Docket No. 14-274 (issued November 10, 2014).

4

overpayment, the case will be remanded to OWCP in accord with Board precedent. After
consideration of the evidence of record and any additional development as deemed necessary,
OWCP should issue an appropriate decision.
CONCLUSION
The Board finds that an overpayment of $3,117.24 was created from March 11, 2012 to
October 19, 2013. The Board further finds that the case must be remanded on the issues of
waiver and recovery as appellant timely submitted relevant information that was not considered
by OWCP.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 1, 2014 is affirmed with respect to fact and amount of
overpayment, and set aside and remanded with respect to waiver and recovery of the
overpayment.
Issued: January 2, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

